Per Curiam.

Respondent was admitted to practice in 1943. He is charged with submitting false statements to insurance carriers in personal injury cases as to the employment, loss of earnings and injuries of his clients. These charges were, as the Referee found, amply sustained, and no mitigating circumstances were established. The offense is a serious one and goes to the heart of respondent’s fitness to continue in the profession. We see no other possible conclusion than that respondent should be disbarred (Matter of Wysell, 10 A D 2d 199; Matter of Shields, 16 A D 2d 50; Matter of Lemkin, 17 A D 2d 550).
The motion and cross motion insofar as they seek confirmation of the Referee’s report are granted, and in all other respects denied. The respondent should be disbarred.
Breitel, J, P., Rabin, McNally, Eager and Steuer, JJ., concur.
Respondent disbarred.